Citation Nr: 9910288	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to March 
1967.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in July 1995, the RO increased the evaluation 
assigned for the veteran's postoperative lumbar laminectomy 
from 10 percent to 20 percent, effective March 1995.  The 
veteran continued to disagree with the assigned rating.  When 
this case was previously before the Board in October 1997, it 
was remanded for additional development of the record.  
Based, in part, on the findings of a Department of Veterans 
Affairs (VA) examination in August 1998, the RO, by rating 
action dated in September 1998, assigned a 40 percent 
evaluation for intervertebral disc syndrome, effective March 
1995.

In written argument to the Board dated in March 1999, the 
veteran's representative raised the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court).


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  In the Board's 
October 1997 remand, the RO was directed to advise the 
veteran of the provisions of 38 C.F.R. § 3.321(b)(1) (1998), 
and to consider whether an extraschedular evaluation was 
warranted.  It does not appear, however, that the RO complied 
with this portion of the remand.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the Board notes the veteran's low back 
disability is evaluated under Diagnostic Code 5293 (1998) of 
the VA's Schedule for Rating Disabilities,           38 
C.F.R. Part 4.  In Massey v. Brown, 7 Vet. App. 204 (1994), 
the Court held that the record must contain evidence that 
correlates to the schedular criteria set forth in the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1993).  The recent VA 
examination, however, failed to contain some findings set 
forth in the Diagnostic Code, including the presence of an 
ankle jerk or muscle spasm.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
38 C.F.R. §§ 4.40 and 4.45 as they relate to functional loss 
due to pain do not apply when a Diagnostic Code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  The General Counsel of the VA has held 
that Diagnostic Code 5293 involves loss of range of motion 
and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 36-97 (December 12, 1997).  The 
Board acknowledges that the supplemental statement of the 
case dated in February 1997 included the provisions of the 
regulations referred to above.  However, there is no 
indication that the RO considered the regulations following 
the most recent VA examination.  It is significant to note 
that this examination served as the basis for a higher 
rating.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his low back 
disability since 1997.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of his 
intervertebral disc syndrome.  The 
orthopedic examiner should comment on 
any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  All necessary tests 
should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3. The RO should consider the veteran's 
claim pursuant to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  

4. The RO should consider whether the 
criteria for an extraschedular 
evaluation are met and, if so, the 
case should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and 
Pension Service for appropriate 
action.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









